Citation Nr: 1525405	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service in the United States Navy from December 1951 to September 1955.

The Veteran died in May 2009.  The appellant is the Veteran's surviving spouse and has been accepted as the Veteran's substitute for purposes of processing his service connection appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (effective October 6, 2014).  See also 79 Fed. Reg. 52,977 - 52,985 (Sept. 5, 2014).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and March 2010 rating decisions issued by several Department of Veterans Affairs (VA) Regional Offices.  Jurisdiction of case was subsequently transferred to the RO in Oakland, California.  

A review of the Virtual VA file and Veterans Benefits Management System (VBMS) reveals additional records and a May 2015 brief that have been reviewed by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the claims file, including VBMS, does not contain any VA treatment records dated from October 2007 to May 2009 (the date of the Veteran's death).  Any additional VA treatment records may be relevant in showing treatment for PTSD and a respiratory disorder and the progression of these disorders.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records dated from October 2007 to May 2009. 

In addition, the Board notes that a VA medical opinion has not been obtained in this case. See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination for a dependency and indemnity compensation (DIC) claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  

The appellant has contended that the Veteran's service-connected PTSD was a contributory cause of death.  She has asserted that the Veteran's PTSD symptoms were severe and caused him to sleep poorly and miss necessary VA medical appointments.  She has also contended that the Veteran could have started antibiotics and steroids sooner if he had been able to keep his medical appointments.  The appellant has further claimed that the Veteran's service-connected PTSD aggravated his emphysema, which was his immediate cause of death.  In this regard, she has alleged that, during panic attacks from PTSD, he had decreased oxygen to his brain, thereby causing worsening of his lungs.  In addition, she argued that anxiety from the service-connected PTSD caused him to smoke more frequently, which also aggravated his emphysema.  See May 2010 NOD; June 2013 and September 2013 appellant's statements.  

The appellant has submitted a May 2013 private opinion from Dr. C.M. stating that the Veteran's PTSD prevented him from taking care of his medical issues and had a weakening of the immune system as a result.  However, without the terminal treatment records, it is unclear as to what effect a weakened immune system had on his emphysema or how it contributed to his death.  There was also no further rationale provided by Dr. C.M.  Therefore, on remand, the AOJ should obtain a medical opinion that considers all of the appellant's contentions and the treatment records preceding his death.

Moreover, a remand is required in order for the AOJ to obtain a medical opinion addressing what relationship, if any, exists between the Veteran's respiratory disorders and his military service, including in-service asbestos exposure.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records for the Veteran dated from October 2007 to May 2009.  These records should be obtained and associated with the claims file.  

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the appellant must be notified.

2.  The AOJ should contact the appellant and ask that she submit himself or, in the alternative, complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any private treatment records dated at the time of the Veteran's death in 2009 or within close proximity thereto.     

If the appellant provides a completed release form (VA Form 21-4142) authorizing VA to obtain these records, the AOJ should attempt to obtain them and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to a VA examiner for a medical opinion to address the etiology of the cause of the Veteran's death.  The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the appellant's assertions.  

The appellant has contended that the Veteran's service-connected PTSD was a contributory cause of death.  She has asserted that the Veteran's PTSD symptoms were severe and caused him to sleep poorly and miss necessary VA medical appointments.  She has also contended that the Veteran could have started antibiotics and steroids sooner if he had been able to keep his medical appointments.  The appellant has further claimed that the Veteran's service-connected PTSD aggravated his emphysema, which was his immediate cause of death.  In this regard, she has alleged that, during panic attacks from PTSD, he had decreased oxygen to his brain, thereby causing worsening of his lungs.  In addition, she has argued that anxiety from the service-connected PTSD caused him to smoke more frequently, which also aggravated his emphysema.  See May 2010 NOD; June 2013 and September 2013 appellant's statements.  

The appellant has submitted a May 2013 private opinion from Dr. C.M. and an amended death certificate.  Dr. C.M. stated that the Veteran's PTSD prevented him from taking care of his medical issues and had a weakening of the immune system as a result.  

VA treatment records also document that the Veteran had a thirty-year history of smoking two packs per day prior to quitting in 1985.  

The examiner should render opinions on the following:

(A)  Is it at least as likely as not (50 percent or more probable) that the Veteran's service-connected PTSD caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or, aided or lent assistance to his death?  

In rendering this opinion, please address whether stress from the Veteran's service-connected PTSD affected a vital organ, thus hastening his death.  Please also address whether the Veteran's service-connected PTSD disability resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of his emphysema problems that primarily caused his death.  

In making this determination, the examiner is advised that a contributory cause of death is one that contributed substantially or materially to death, combined with another disorder to cause death, or aided or lent assistance to death.  38 C.F.R. § 3.312(c).  That is, a contributory cause of death need not always "contribute substantially or materially" to death, in order to constitute a contributory cause.  However, it is necessary that in producing death a causal (not just a casual) connection be shown.  38 C.F.R. § 3.312(c).  

(B)  Is it at least as likely as not (50 percent or more probable) that the Veteran's service-connected PTSD caused or chronically worsened (i.e., aggravated) his emphysema?

(C) Is it at least as likely as not (50 percent or more probable) that the symptoms from the Veteran's service-connected PTSD caused the Veteran to use tobacco products after service?

(D) If the Veteran's service-connected PTSD caused the Veteran to use tobacco products after service, is it at least as likely as not (50 percent or more probable) that the post-service tobacco use was a substantial factor in causing or aggravating the Veteran's emphysema?

(E) If post-service tobacco use was a substantial factor in causing or aggravating the Veteran's emphysema lung disorder, would the Veteran's death from emphysema have been prevented but for the use of tobacco products caused by the service-connected PTSD?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to a VA examiner for a medical opinion to address the etiology of the Veteran's respiratory disorders.  The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the appellant's assertions.  

The appellant has contended that the Veteran was exposed to asbestos during service from 1951 to 1955 while serving aboard the USS Duncan.  The Veteran reported noticing asbestos powder on his bed from the frayed pipes above his bed.  His duties as a seaman also involved asbestos exposure from stripping asbestos wraps on pipes in the engine room.  See November 2004 Veteran's statement; December 2007 VA Form 9.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis for a respiratory disorder.  Chest x-rays throughout service were normal.  

After service, the Veteran worked as a print setter and mailer in the newspaper industry.  He had a 30-year of history of smoking two packs of cigarettes per day from 1955 to 1985.

Following service, the Veteran reported treatment for respiratory problems beginning in 1985.  Beginning in 1999, computed tomography (CT) scans revealed a right mid-lower lung nodule that calcified.  VA treatment records beginning in the early 2000s diagnosed chronic obstructive pulmonary disease (COPD).  The Veteran was placed on oxygen.  A private chest x-ray dated in January 2001 showed bilateral pleural plaques.  A private CT scan of the chest dated in February 2002 revealed pleural scarring in the left chest which may be an indicator for prior exposure to asbestos.  An April 2003 VA treatment record noted pulmonary fibrosis.  June 2004 and September 2004 CT scans of the chest documented bilateral pleural plaques consistent with prior asbestos exposure.  An April 2005 CT scan of the chest revealed severe COPD with some interstitial fibrosis in the lungs with emphysematous blebs.  The multiple calcifications in the pleural plaque "may be" consistent with asbestosis.  A December 2007 VA chest clinic note, after reviewing a March 2007 CT scan of the chest, and January 2006 and July 2006 pulmonary function tests (PFTs), assessed asbestos plaques consistent with asbestos exposure, but no evidence of interstitial lung disease to suggest asbestosis.  

The examiner should respond to the following questions:

(A) The examiner should identify all asbestos-related respiratory disorders or any other type of respiratory disorder prior to the Veteran's death.
  
(B) Is it at least as likely as not (i.e., 50 percent or more probable) that any of the Veteran's respiratory disorders were related to his military service, to include in-service asbestos exposure?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and any representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

